Citation Nr: 0717608	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from December 1978 to April 
1985.

Service connection is in effect for hepatitis B, for which a 
noncompensable rating is assigned.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in February 2004.

The veteran requested, was scheduled for, and then cancelled 
a hearing at the VARO in May 2004.

In a decision in June 2006, the Board denied entitlement to 
service connection for a respiratory disorder and 
hypertension; at that time, the Board remanded the issue 
herein concerned.

After development of the evidence and a medical opinion was 
rendered, the VARO continued to deny the claim, and issued a 
SSOC.  In written presentations by the veteran's 
representative, VFW, at both the AMC/VARO level (via a VA 
Form 646) and at the Board via an Informal Hearing 
Presentation dated April 25, 2007, it was expressed that the 
Board's remand directives had been fulfilled and the case is 
ready for consideration by the Board on the evidence now of 
record.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran's back 
complaints in service were other than due to a developmental 
anomaly, without evidence of in-service injury or alteration 
or increase in the basic pathology of the congenital disorder 
in or as a result of service. 

2.  The competent and probative evidence of record 
preponderates against a finding that any additional acquired 
back disability was demonstrated in service or as a result of 
service.


CONCLUSION OF LAW

The veteran's currently claimed back disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for service connection for a back 
disability in July 2003.  The VARO provided a pre-
adjudication VCAA notice by letter dated in July 2003.  The 
RO then denied his claim in action in February 2004.  

The veteran filed his Substantive Appeal, a VA Form 9, in May 
2004.  An appropriate SOC, and SSOCs, were issued.  The case 
was remanded by the Board in 2006, which included an 
explanation of what evidence was of record and what was 
required.  Throughout, correspondence was sent indicating 
what additional evidence was needed to substantiate the claim 
of service connection.  The veteran was also notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claim, 
that is, the date of receipt of the claim.  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, and any defect with respect to timing was 
harmless error.  See Mayfield, supra, and subsequent cases 
which are applicable herein.  He was repeatedly advised of 
his opportunities to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It appears that all reasonably 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other reasonably pertinent evidence not already of record, 
which would be needed for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with ample and adequate opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition, the claimant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that the January 2007 SSOC contained notice in 
compliance with Dingess.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law, Factual Background, and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82- 90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

The veteran's service medical records show that, on his 
entrance examination in October 1980, no back disability was 
noted historically or on examination; X-rays of the back were 
not taken.  On a "SPEAR" worksheet/application dated in 
October 1978, the veteran said "No" as to having had back 
trouble.  

In November 1980, he complained of chest pain with sore 
thoracic muscles, which was felt to be due to strain.  In 
November 1981, he had an upper respiratory complaint and said 
that his chest and back hurt when he coughed.

In October 1982, he was seen for a sharp abdominal pain, felt 
to be due to gastritis.  He then said the pain started in the 
umbilicus region and went around to his back.  On physical 
examination in April 1983, he had neither complaints nor 
physical findings of a back disability; back X-rays were not 
undertaken.

In July 1984, the veteran complained of low back pain for 
three days.  He said that he was getting up when his back 
started hurting.  He also had a cold.  There was no history 
of trauma, no dysuria or frequency.  It was felt that he had 
musculoskeletal back pain for which he was to use a heating 
pad, Indocin, and Flexeril.  In September 1984, he had 
gluteal-area pain and pain in the coccyx area, felt to be 
possibly due to a pilonidal or sebaceous cyst.

On his separation examination in October 1984, he checked 
"No" as to whether he had a history of back pain.  
Initially there was no finding of any back disability on 
examination.  However, the official "Chapter 13" separation 
physical examination in November 1984 showed mild 
levoscoliosis in the mid-thoracic spine.

At the time of the rating action in 2004, while there were VA 
clinical records in the file, there were no post-service 
clinical records relating to any back complaints or clinical 
findings.  The veteran reported in his Substantive Appeal in 
2004 that he had continued to be given medication for his 
back pain after service, as a dependent of a member of the 
military. 

Pursuant to the Board's remand, the veteran underwent a 
comprehensive VA orthopedic valuation in 2006.  At that time, 
his complaints were recorded in detail.  X-rays showed 
spondylosis of the lumbar spine with marginal osteophyte and 
moderately narrowed disc at L-5/S-1, with vacuum disc and 
facet arthropathy at
L-5/S-1 especially on the right.  The orthopedic examiner 
opined in pertinent part as follows:

(The veteran's) low back pain is less 
likely as not (less than 50/50 
probability) caused by or a result of 
(service)...treated in service for 
mechanical back pain.  (Emphasis added)

The physician's rationale was that the veteran had 
manifested, in service, the following abnormality:

(s)coliosis, levoscoliosis [which] is a 
congenital condition which is less likely 
to have been caused by his military 
service.  It is a 
developmental/congenital condition.  
(Emphasis added)

In assessing the claim raised in this case, there is 
admittedly no clinical sign of pre-service back complaints or 
findings.  That is not to say that there was no back anomaly, 
but merely that it was not symptomatic and was not 
complained-of or observed at entrance into service.  This is 
a somewhat unusual case in that the congenital back anomaly 
was identified only via an incidental X-ray taken at the time 
of the veteran's separation from service in 1984.  Prior to 
that time in service, he had had mild back pain on one 
occasion, said to be mechanical in nature, which resolved 
with conservative treatment and was not due to trauma.  
Otherwise, he routinely and candidly indicated that he was 
not having, and had not had, any back problems.


There was no sign in service of any acquired back disability, 
a conclusion supported by the recent orthopedic medical 
opinion.  The disability shown in service, a basic 
levoscoliosis, was a developmental or congenital anomaly 
which was not shown to have changed in, or as a result of, 
service.  Accordingly, while it must be considered to have 
pre-existed service by its very nature, absent any alteration 
of pathology to reflect other than the developmental aspect 
of the mild scoliosis problem, the tenets of aggravation are 
inapplicable.  To whatever extent there were symptoms related 
to the congenital/developmental condition during service, 
temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).  In the present case, 
there was no increased pathology or intercurrent, 
superimposed back disability of any kind.  Nor for that 
matter, is any aggravation or additional back disability in 
service claimed  

As is true for any developmental or congenital anomaly, 
whether it relates to the back or elsewhere, there may well 
be associated periodic symptoms, in this case, back pain, and 
for this, the veteran received medication in service and by 
his own words, apparently thereafter as a dependent.  
However, there is no showing of post-service continuity or 
chronicity for any acquired back disability from the time of 
service until the present, or any acquired back disability 
which might be associated in any remote fashion with service.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
years after service).

In addition, there is no substantial chronicity demonstrated 
in post-service clinical records.  X-rays in 2006 showed 
spondylosis of the lumbar spine with marginal osteophyte and 
moderately narrowed disc at L-5/S-1, with vacuum disc and 
facet arthropathy at L-5/S-1.  There is a denial of trauma 
throughout all records, in and after service.  And, as noted 
above, there is no reference either historically or in

clinical evaluations to suggest that these current changes 
were due to remote trauma.  Moreover, there is no medical 
opinion by any care-giver or evaluator which associates any 
current back problems with anything that may have happened in 
service.  

Accordingly, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for residuals of an acquired 
back disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied. 
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for back disability is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


